United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3283
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Lorenzo Markey Cook,                    *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 10, 2010
                                Filed: May 13, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Lorenzo Cook pleaded guilty to conspiring to distribute at least 5 grams of
cocaine base, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B). The district court1
denied his motion for a continuance of sentencing until Congress acted on pending
legislation, and, declining to vary downward, sentenced him at the bottom of the
applicable Guidelines range to 92 months in prison. Cook appeals. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
arguing that the court abused its discretion in denying a continuance and a variance,
and that the sentence is unreasonable because it is greater than necessary.

       We hold that the court committed no procedural error in sentencing Cook,
imposed a substantively reasonable sentence, and did not abuse its discretion in
declining to vary downward. See Gall v. United States, 552 U.S. 38, 51 (2007) (in
reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within Guidelines range, appellate
court may apply presumption of reasonableness); United States v. Haack, 403 F.3d
997, 1004 (8th Cir. 2005) (describing abuse of discretion). We also find no abuse of
discretion in the denial of a continuance. See United States v. Vesey, 330 F.3d 1070,
1071-72 (8th Cir. 2003) (district courts are afforded broad discretion when ruling on
requests for continuances, which should be granted only when requesting party has
shown compelling reason).

      Reviewing the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw and we
affirm.
                      ______________________________




                                         -2-